UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-14294 Greater Community Bancorp (Exact name of registrant as specified in its charter) New Jersey 22-2545165 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 Union Boulevard, Totowa, New Jersey 07512 (Address of principal executive offices) (Zip Code) (973) 942-1111 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerý Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YESý NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:Common Stock, $0.50 par value, 8,448,652 shares outstanding at April 30, 2007. TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets at March 31, 2007 (unaudited) and December 31, 2006 1 Consolidated Statements of Income (unaudited), Three months ended March 31, 2007 and 2006 2 Consolidated Statements of Changes in Shareholders’ Equity (unaudited),Three months ended March 31, 2007 and 2006 3 Consolidated Statements of Cash Flows (unaudited), Three months ended March 31, 2007 and 2006 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Items 1 through 6 17 Signatures 18 Exhibit Index E-1 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements. GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) March 31, December 31, 2007 2006 ASSETS CASH AND DUE FROM BANKS - Non interest-bearing $ 21,801 $ 22,269 FEDERAL FUNDS SOLD 44,000 31,600 Total cash and cash equivalents 65,801 53,869 DUE FROM BANKS - Interest-bearing 11,967 26,359 INVESTMENT SECURITIES - Available-for-sale 70,789 64,942 INVESTMENT SECURITIES - Held-to-maturity (aggregate fair values of $30,358 and $36,225 at March 31, 2007 and December 31, 2006, respectively) 30,477 36,391 Total investment securities 101,266 101,333 LOANS AND LEASES, net of unearned income 747,621 721,430 Less:Allowance for loan and lease losses (10,272 ) (10,022 ) Net loans and leases 737,349 711,408 PREMISES AND EQUIPMENT, net 11,064 10,599 ACCRUED INTEREST RECEIVABLE 4,507 4,091 OTHER REAL ESTATE OWNED 349 349 BANK-OWNED LIFE INSURANCE 15,613 15,477 GOODWILL 11,574 11,574 OTHER ASSETS 16,400 15,910 TOTAL ASSETS $ 975,890 $ 950,969 LIABILITIES AND SHAREHOLDERS' EQUITY DEPOSITS: Non interest-bearing $ 169,741 $ 169,013 Interest-bearing checking 100,775 103,853 Money market 220,204 191,912 Savings 68,015 68,659 Time deposits less than $100 120,778 119,470 Time deposits $100 and over 80,110 74,405 Total deposits 759,623 727,312 FEDERAL FUNDS PURCHASED - 10,000 SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE 9,611 8,246 FHLB ADVANCES 96,000 96,000 SUBORDINATED DEBENTURES 24,743 24,743 ACCRUED INTEREST PAYABLE 4,182 3,191 OTHER LIABILITIES 13,316 13,902 Total liabilities 907,475 883,394 SHAREHOLDERS' EQUITY: Common stock, par value $0.50 per share: 20,000,000 shares authorized, 8,445,208 and 8,402,842 shares outstanding at March 31, 2007 and December 31, 2006, respectively 4,211 4,201 Additional paid-in capital 58,936 58,633 Retained earnings 4,508 3,963 Accumulated other comprehensive income 760 778 Total shareholders' equity 68,415 67,575 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 975,890 $ 950,969 See accompanying notes to consolidated financial statements. 1 Table of Contents GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data, unaudited) Three Months Ended March 31, 2007 2006 INTEREST INCOME: Loans and leases, including fees $ 12,614 $ 11,609 Investment securities 1,394 1,406 Federal funds sold and deposits with banks 606 318 Total interest income 14,614 13,333 INTEREST EXPENSE: Deposits 5,050 3,477 Short-term borrowings 1,366 1,057 Long-term borrowings 507 507 Total interest expense 6,923 5,041 NET INTEREST INCOME 7,691 8,292 PROVISION FOR LOAN AND LEASE LOSSES 313 - Net interest income after provision for loan and lease losses 7,378 8,292 NON-INTEREST INCOME: Service charges on deposit accounts 681 679 Commissions and fees 318 278 Loan fee income 238 116 Gain on sale of investment securities 141 28 Bank-owned life insurance 136 120 All other income 107 107 Total non-interest income 1,621 1,328 NON-INTEREST EXPENSE: Salaries and employee benefits 3,746 3,399 Occupancy and equipment 976 913 Regulatory, professional and other fees 542 562 Computer services 253 242 Office expenses 248 319 Interest on income taxes 120 - Other operating expenses 598 524 Total non-interest expense 6,483 5,959 INCOME BEFORE PROVISION FOR INCOME TAXES 2,516 3,661 PROVISION FOR INCOME TAXES 788 1,200 NET INCOME $ 1,728 $ 2,461 Weighted average shares outstanding - Basic 8,427 8,304 Weighted average shares outstanding - Diluted 8,445 8,340 Earnings per share - Basic $ 0.21 $ 0.30 Earnings per share - Diluted $ 0.20 $ 0.30 See accompanying notes to consolidated financial statements. 2 Table of Contents GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, unaudited) Three Months Ended March 31, 2007 2006 NET INCOME $ 1,728 $ 2,461 OTHER COMPREHENSIVE INCOME NET OF TAX: Unrealized securities gains arising during period 75 216 Less: reclassification for gains included in net income 93 18 Other comprehensive income (loss) (18 ) 198 TOTAL COMPREHENSIVE INCOME $ 1,710 $ 2,659 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’
